Citation Nr: 1106307	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-19 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left wrist disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to June 1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he injured his left wrist in Vietnam in 
1971 when a truck in which he was riding overturned.  The service 
treatment records refer to an "injured hand" in October 1971, 
however it is not specified as to which hand is involved or the 
nature of the injury.  The service separation examination in June 
1972 did not note any upper extremity findings; however, it does 
not specifically show that an examination of the wrist was 
conducted.  

A November 2005 VA treatment record notes the Veteran reported 
left wrist pain for the past five years, with a remote history of 
trauma in Vietnam.  The examiner stated that examination of the 
left wrist showed no obvious deformity, effusion or erythema; X-
rays were negative.

On VA examination in March 2010, the Veteran reported a history 
of left wrist injury in a truck accident in Vietnam in 1971.  He 
reported that he treated the injury with over the counter 
medication and ace wraps.  The Veteran reported that the left 
wrist had become progressively worse since service.  X-rays 
showed degenerative ossification of the triangle fibrocartilage 
of the left wrist.  The examiner stated that the left wrist 
condition was not caused by or a result of the Veteran's military 
service because "there is no documentation of any left wrist 
injury in service or for 1 year post service.  There is no nexus 
for service connection and his current wrist pain started in 
2005."

The examiner's opinion appears to be based on the lack of in-
service treatment and does not consider the Veteran's credible 
assertions that he experienced a left wrist injury in service.  
As such, the opinion is inadequate as currently written.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007); Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  If possible, return the claims file to 
the examiner who conducted the March 2010 VA 
examination, with instructions to discuss 
whether, in consideration of all the evidence 
including the Veteran's statements, it is at 
least as likely as not that his diagnosed 
left wrist disability began during or because 
of his active service.  A complete rationale 
is requested for each opinion expressed.  If 
that examiner is unavailable or determines 
that the requested opinion cannot be provided 
without an examination, schedule the Veteran 
for an appropriate examination, forward the 
claims folder to the examiner, and ask that 
the questions posed by the Board be answered.

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on appeal.  
If the claim remains denied, the RO should 
issue a supplemental statement of the case 
and afford the Veteran and his representative 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


